Citation Nr: 1234294	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  07-37 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center and Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to January 1971.  Service in the Republic of Vietnam and the award of the Combat Infantry Badge is of record.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in the October 2009 Informal Hearing Presentation, the Veteran's representative characterized the issue on appeal as involving "new and material evidence", implying that the Veteran's claim was previously denied in an unappealed rating decision.  After a thorough review of the Veteran's claims file, the Board finds that no such prior final denial exists, and the claim will be reviewed on a de novo basis.  

Since the Veteran filed his initial claim for service connection for PTSD in October 2004, he has been diagnosed with PTSD and depression.  The United States Court of Appeals for Veteran's Claims (the Court) held, in the specific context of mental disorders, that "when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This case clarifies the appropriate posture for claims such as the Veteran's, where multiple mental disorders, and/or disparate diagnoses are involved.  Accordingly, the Board is expanding the issue on appeal at this time, as reflected on the title page of this decision, and will consider whether service connection may be awarded for an acquired psychiatric disorder, to include PTSD and depression as instructed by the Court in Clemons.  

This claim was previously remanded by the Board in November 2009 and October 2011 for further evidentiary development.  The Board's prior remand instructions and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claim has been returned to the Board for appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required concerning the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Board observes that service connection claims for PTSD have a distinct developmental procedure.  According to VA regulations, entitlement to service connection for PTSD requires that three elements be present:  (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in service stressors. See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

With regard to the second PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  Service department evidence that the Veteran engaged in combat or that the Veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  

As noted by the Board in the November 2009 and December 2011 Remands, the Veteran has been diagnosed with PTSD and depression; however, the evidence of these diagnoses is tenuous.  VA examination reports dated August 2006 and September 2008 failed to diagnose PTSD or depression, stating specifically that the Veteran did not meet the criteria for a PTSD diagnosis as outlined in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV) and the Veteran denied ever having experiencing depression or anxiety.  See the August 2006 and September 2008 VA examination reports.  On the contrary, the Veteran's treating psychologist, H.K.O., Ph.D. provided diagnoses of severe depression and PTSD, specifically stating Veteran does meet the DSM-IV criteria for a PTSD diagnosis.  See December 2007 and February 2008 letters from H.K.O, Ph.D., respectively.  

The record is therefore replete with multiple, inconsistent and incomplete psychiatric diagnoses.  The only consistent diagnosis is that of alcohol dependence, for which service connection cannot be granted by law.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011); see also VAOPGPREC 2-97 (January 16, 1997) (no compensation shall be paid if a disability is the result of the Veteran's own willful misconduct, including the abuse of alcohol or drugs).  Moreover, section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective for claims filed after October 31, 1990, the payment of compensation for a disability that is the result of a Veteran's own alcohol or drug abuse.

While the exact nature of the Veteran's acquired psychiatric disability is unclear, as demonstrated above, the Veteran has been diagnosed with PTSD and depression, and element (1) is arguably met.  

With respect to element (2), as noted in the Introduction, the Veteran has been awarded the Combat Infantry Badge for his service in the Republic of Vietnam.  The Veteran recounted several stressor events during the August 2006 VA examination, to include participation in multiple firefights and searching for "booby traps" and "gun caches" while patrolling the jungle in the Republic of Vietnam.  In light of the Veteran's receipt of the Combat Infantry Badge, the Board finds that the Veteran did engage in combat with the enemy within the meaning of 38 U.S.C.A. § 1154(b) (West 2002), and his stressors are, therefore corroborated.  Accordingly, element (2) has been met to that extent.  

In light of above, the Board remanded the Veteran's claim in November 2009, instructed that the RO/AMC should request that the Veteran identify and provide a completed release to obtain any records concerning treatment for an acquired psychiatric disorder, to specifically include those from H.K.O., Ph.D.  It was also instructing that the Veteran was to be afforded a VA examination to determine the nature of the Veteran's acquired psychiatric disorder and obtain an etiological opinion.  

In a January 2010 letter, the AMC requested that the Veteran identify any outstanding treatment records and provided him with a release to complete and submit.  In February 2010, the AMC sent the Veteran another letter which informed him that he was being afforded a VA examination in connection with his claim and further explained the potential consequences for failing to report for such an examination.  

The Veteran did not respond to the January 2010 letter and failed to report for a March 2010 VA examination.  Although the AMC rescheduled the VA examination, the Veteran again failed to report for such in April 2010.  The Board notes that, until August 2010, all correspondences to the Veteran were sent to an address in North Dakota (Address A).  None of these letters were returned as undeliverable.  

In August 2010, the AMC sent a letter to an alternative address in Minnesota (Address B) obtained through the Social Security Administration (SSA) and provided him with another medical release form to complete and submit.  The August 2010 letter was returned to the AMC with a stamp which indicated that "no such number" existed.  In September 2010, the AMC resent the August 2010 letter and accompanying form to "Address A", and it was not returned as undeliverable.  The Board notes that the AMC verified that the Veteran received his non-service connected pension payments at this address at that time.  See a January 2011 deferred rating decision.  Again, the Veteran failed to respond.  

In April 2011, the Veteran's claim was readjudicated by the AMC in a Supplemental Statement of the Case (SSOC) which was sent to the Veteran at "Address A."  The April 2011 SSOC was not returned to the Board as undeliverable.  The Veteran's claim was returned to the Board.  

In October 2011, the Board, again, remanded the Veteran's claim, instructing that the RO/AMC contact the Veteran and request that he identify any outstanding records of treatment pertaining to his acquired psychiatric disorder, to specifically include those from H.K.O., Ph.D., and that the Veteran was to be afforded a VA examination to determine the nature of the Veteran's acquired psychiatric disorder and obtain an etiological opinion.  Further, the Board instructed that the Veteran be notified of the July 2010 amendments to 38 C.F.R. § 3.304(f), pertaining to the evidentiary standard for establishing the required in-service stressor.  The Board's October 2011 Remand was sent to "Address A" and was not returned as undeliverable.  

Later in October 2011, the AMC sent the Veteran a letter outlining the July 2010 amendments to 38 C.F.R. § 3.304(f) and requesting that he identify any outstanding records of treatment pertaining to his acquired psychiatric disorder, to specifically include those from H.K.O., Ph.D.  The October 2011 letter from the AMC to the Veteran was sent to "Address A" and was not returned as undeliverable.  

Later that month, the AMC scheduled the Veteran for a VA examination as instructed by the Board in the October 2011 Remand.  Although it appears that the Veteran did not report for this examination, there is nothing in the VA claims file reflecting such or that it was cancelled for other reasons.  

In December 2011, the AMC, again, scheduled the Veteran for a VA examination as instructed by the Board in the October 2011 Remand.  

Later in December 2011, the AMC searched the Veteran's previous known addresses since May 1989 through use of his Social Security number.  This list includes reflects that the Veteran lived at "Address A" from September 2003 to September 2011; however, "Address B" is not on the December 2011 list among the Veteran's previous known addresses.  Also, the December 2011 address list reflects that the Veteran lived in Pennsylvania from October 2009 to March 2011 (Address C).  The Board notes that the December 2011 address list curiously shows the Veteran with the same first name, last name and Social Security number, but with two different middle initials.  See the December 2011 address list.  

Later that month, the AMC sent the October 2011 letter to the Veteran at "Address C."  This letter was subsequently returned to the AMC marked as undeliverable, "Attempted, Not Known."  

Printouts from the AMC dated in January 2012 reflect that the Veteran failed to report for the VA examination scheduled in December 2011 and the address list searched by his Social Security number had not changed since December 2011.  

In July 2012, the AMC continued to deny the Veteran's claim in an SSOC which was sent to the Veteran at "Address C."  In August 2012, the July 2012 SSOC was returned to the AMC without notation concerning why it was undeliverable.  

In a September 2012 statement, the Veteran's representative noted the above actions and asserted that the VA Compensation and Pension SHARES database reflects that the Veteran's non-service connected pension benefits are "in suspense, apparently because his whereabouts are unknown."  Further, the Veteran's representative suggested that, in the present case, an etiological opinion without examination should be sought by the Board.  

Review of the Veteran's VA claims file reflects that the Veteran has not had direct contact with VA since he presented for a VA examination in connection with another claim for benefits in October 2008.  It is also a well-settled principle that VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  One duty of a claimant is to advise VA of his or her current whereabouts.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As stated in Hyson, there is no burden on the part of VA to turn up heaven and earth to find a claimant, and the duty to assist is satisfied when VA has investigated all possible and plausible addresses in an attempt to locate a claimant at potential known alternate addresses.  

Nonetheless, it is clear from the file that the Veteran did not receive a copy of the July 2012 SSOC.  Further, although the Veteran has failed to report for several prior VA examinations in connection with this claim, as suggested by the Veteran's representative, the Board concludes that a VA opinion concerning the nature and etiology of the Veteran's acquired psychiatric disorder should be sought.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should use all available resources to verify the Veteran's current address.  Any attempts to contact the Veteran or verify his address should be memorialized within the Veteran's VA claims file. 

2.  Thereafter, the RO/AMC should arrange for a VA psychologist or psychiatrist to review the Veteran's complete VA claims file and ascertain whether any acquired psychiatric disorder, to include PTSD and depression, is currently manifested.  If an acquired psychiatric disorder is diagnosed, the psychologist/psychiatrist should provide an opinion, with supporting rationale, as to the relationship, if any, between the Veteran's diagnosed acquired psychiatric disorder and his period of service, to include consideration of his verified in-service stressors.  A report should be prepared and associated with the Veteran's claims file.  The complete rationale for all opinions expressed should be fully explained.  

3.  After the completion of above, the Veteran's claim should be readjudicated after consideration of all of the evidence of record.  Thereafter, if the Veteran's claims remains denied, he and his representative should be furnished with an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  All attempts verify the Veteran's address and/or provide him with any SSOC issued should be memorialized in the Veteran's VA claims file.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

